379 S.W.2d 908 (1964)
Lee Andre DERAMEE, Appellant,
v.
The STATE of Texas, Appellee.
No. 36400.
Court of Criminal Appeals of Texas.
June 3, 1964.
*909 Robert B. Hershey, Dallas, for appellant.
Henry Wade, Dist. Atty., A. D. Jim Bowie, Asst. Dist. Atty., Dallas, and Leon B. Douglas, State's Atty., Austin, for the State.
MORRISON, Judge.
The offense is driving while license is suspended; the punishment, a fine of $150.00.
On a prior day in this term we affirmed appellant's conviction. Deramee v. State, Tex.Cr.App., 372 S.W.2d 701. Since the rendition of such opinion and at the same term, we realized that we were in error in such affirmance and overruled the case against appellant. Adams v. State, Tex. Cr.App., 376 S.W.2d 832. Appellant now moves this Court to vacate our original judgment of conviction, recall our mandate and order the return of the fine which he has paid under our former judgment of affirmance. Being a judgment at the present term, we have authority to do so and justice requires that we do no less.
Appellant's motion for rehearing and to withdraw mandate is granted; the order affirming the conviction is set aside, and the judgment is now reversed and the prosecution under the present complaint and information is ordered dismissed.